Order issued July 2, 2019




                                     In The

                              Court of Appeals
                                    For The

                         First District of Texas
                            ————————————
                              NO. 01-18-00674-CV
                            ———————————
GRIFFITH TECHNOLOGIES, INC., BENNETT W. GRIFFITH, JENNIFER
GRIFFITH, BWJAG ENTERPRISES, LLC, PARTNERS N PRODUCTION,
           LLC, TONY LI AND JIMMY LEGG, Appellants
                                       V.
PACKERS PLUS ENERGY SERVICES, (USA), INC. AND PACKERS PLUS
              ENERGY SERVICES, INC., Appellees



                    On Appeal from the 55th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-67543


                          MEMORANDUM ORDER
      Appellants, Partners N Production (“PNP”) and Tony Li (“Li”), have filed an

unopposed partial motion to dismiss their appeals. See TEX. R. APP. P. 42.1(a)(1).

Appellants PNP and Li request dismissal of their appeals because they have settled
all their claims involving the appellees, Packers Plus Energy Services, (USA), Inc.

and Packers Plus Energy Services, Inc. (collectively, “Packers”), and further request

that PNP, Li, and the Packers be directed to pay their own appellate costs. See TEX.

R. APP. P. 42.1(d). Appellants PNP and Li contend that this partial dismissal will

not prejudice the appeals by the remaining appellants, Griffith Technologies, Inc.,

Bennett W. Griffith, Jennifer Griffith, BWJAG Enterprises, LLC, and Jimmy Legg

(collectively, “Griffith Parties”), because the briefing period has closed and the

Griffith Parties’ claims do not depend on arguments raised by PNP or Li. See TEX.

R. APP. P. 42.1(b). No opinion has issued. See TEX. R. APP. P. 42.1(c).

      Accordingly, we grant appellants PNP and Li’s partial motion and dismiss

their appeals and, upon issuance of this Court’s judgment, appellate costs are to be

taxed against the party who incurred the same among PNP, Li, and the Packers. See

TEX. R. APP. P. 42.1(a)(1), (d), 43.2(f). The appeals by the Griffith Parties remain

pending. See TEX. R. APP. P. 42.1(b).

                                  PER CURIAM
Panel consists of Chief Justice Radack and Justices Higley and Hightower.




                                         2